 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     GENNEL EDWARD MILES, JR.,                        Case No. 2:19-cv-00377-DMC
12
                                          Petitioner, ORDER
13
                     v.
14

15   W.J. SULLIVAN,
16                                      Respondent.
17

18         Good cause appearing, IT IS HEREBY ORDERED THAT Respondent’s motion for an

19   extension of time (ECF No. 15) is granted and Respondent’s reply to Petitioner’s opposition to

20   Respondent’s motion to dismiss shall be filed on or before July 17, 2019.

21

22   Dated: June 18, 2019
                                                       ____________________________________
23                                                     DENNIS M. COTA
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26
27

28

                                                                    [Proposed] Order (2:19-cv-00377-DMC)
